NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 was filed prior to the mailing date of the present Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-8 have been found allowable over the prior art cited herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less”.
JP H 11-116213 A to Toshiba Ceramics Co. Ltd. (hereinafter “Toshiba Ceramics”) (copy of English language translation provided by Applicant) (copy also provided herewith) teaches to obtain AlN powder excellent in water resistance by an easy process at a relatively low cost by coating the surfaces of AlN particles with coating films of silanol group-containing polyorganosiloxane through Al-O-Si bonds to obtain the objective coated AlN powder (See Abstract of Toshiba Ceramics).  In particular, Toshiba Ceramics teaches a method of coating a surface of an AlN powder, and as a result, a method of coating an AlN surface after sufficiently hydrolyzing a silanol group-containing polyorganosiloxane to a polymer having an average molecular weight of, for example, 5000 or more (par. [0012] of Toshiba Ceramics).  Toshiba Ceramics teaches the aluminum nitride powder according to the present invention is characterized by comprising particles of aluminum nitride and a coating film of silanol group containing polyorganosiloxane covering the surface of the particles via an Al-O-Si bond (par. [0013] of Toshiba Ceramics).  Since such a silanol group polyorganosiloxane is a structure covering an AlN surface via a strong Al-O-Si bond, Toshiba Ceramics teaches it is possible to avoid the progress of the copolymerization of silicones, which has been a peeling factor, and to prevent the film from peeling off (par. [0015] of Toshiba Ceramics).  Toshiba Ceramics teaches this also has the advantage that the coating thickness can be significantly reduced (par. [0015] of Toshiba Ceramics).  Here, Toshiba Ceramics teaches the Al-O-Si bond is prepared by adsorbing 
Given these teachings of Toshiba Ceramics, there is no obvious reason to modify the teachings of Toshiba Ceramics and teach “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less” according to Applicant’s independent claim 1.
United States Patent No. 6,423,373 B1 to Kim et al. (hereinafter “Kim”) teaches a surface-treated aluminum nitride and fabrication method thereof (See Abstract of Kim).  Kim teaches a silica SiO2 layer is formed on an aluminum nitride to increase the high-temperature strength of an aluminum nitride (col. 2, ll. 29-31 of Kim).  Kim teaches a reaction furnace in which the surface treatment of an aluminum nitride is carried out (col. 2, ll. 39-40; FIG. 1 of Kim).  Kim teaches controlling the temperature of the reaction furnace with a heat source (not shown) attached to the reaction furnace (col. 2, ll. 42-44 of Kim).  Kim teaches a gas including oxygen element such as H2O, O2, CO2 and CO etc. is used as a source of oxygen and a gas such as H2, N2, and Ar etc. is used as a gas controlling the partial pressure of oxygen element (col. 2, ll. 44-47 of Kim). Particularly, in the present embodiment, Kim teaches a mixture gas of H2O 2 is used as an atmosphere gas and the atmosphere gas is supplied into the reaction furnace (col. 2, ll. 47-50 of Kim).  Kim teaches it is preferable for the atmosphere gas to include above 0.05 vol % H2O in consideration of the partial pressure of oxygen element (col. 2, ll. 50-52 of Kim).  Kim teaches a source of silicon in the form of powder and aluminum nitride specimens are provided in the reaction furnace (col. 2, ll. 52-54 of Kim).  Kim teaches a variety of materials including silicon element such as SiC, Si3N4, Si, SiAlON and SiO2 etc. can be used as the source of silicon (col. 2, ll. 54-56 of Kim).  Particularly, in the present invention, Kim teaches SiC powder is used as the source of silicon (col. 2, ll. 56-58 of Kim).
Given these teachings of Kim, there is no obvious reason to modify the teachings of Kim and teach “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less” according to Applicant’s independent claim 1.
United States Patent No. 5,234,712 A to Howard (hereinafter “Howard”) teaches a method for making a moisture-resistant aluminum nitride-containing powder which includes (a) coating a layer of silicate onto aluminum nitride-containing powder having aluminum nitride on at least a portion of its surface and (b) heat-treating the coated aluminum nitride-containing powder at a temperature of from about 350° to about 1000° C for a period of time sufficient to cause the silicate to react with the surface aluminum nitride thereby forming a layer of Si-Al-O-2SiO)nSi(OR)3, wherein each R is independently selected from the group consisting of alkyl and alkoxyalkyl radicals, the alkyl and alkoxyalkyl radicals having from to 12 carbon atoms, inclusive, and n is a number from zero to 2 inclusive (col. 3, ll. 7-16 of Howard).
Given these teachings of Howard, there is no obvious reason to modify the teachings of Howard and teach “a first step of covering the surface of the aluminum nitride particle with an organic silicone compound including a structure represented by the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (1)
wherein in the formula (1), R is an alkyl group having a carbon number of 4 or less” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731